DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claims 1-13, drawn to a surgical needle, classified in A61B17/06066.
Group 2. Claims 14-20, drawn to method of making a surgical needle, classified in A61B17/06066.
Inventions 2 and 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the surgical needle can be made from metal injection molding process or metal stamping process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the prior art applicable to one invention would not likely be applicable to another invention.
A search at least in group/subgroups A61B17/06,0469,0482,06066,06004 is required for this application. These group/subgroups have about 30,000 hits. This clearly demonstrates the existence of a serious burden of search for all invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Michael Doherty on July 21, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (see paragraphs [00100]-[00102] of the specification). See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 contain the trademark/trade name ETHALLOY®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite. For examination purpose ETHALLOY has been interpreted as martensitic stainless steel or austenitic stainless steel or martensitic-aged stainless steel (see para [0029] of the publication of the present application).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sardelis et al. (US 5,269,806, which is cited in the IDS filed on July 16, 2021) in view of OnlineMetals.com as evidentiary reference.

Referring to claim 1, Sardelis discloses an elastic suture needle (Figs. 1-2) comprising an elongated body 20 having a proximal end 65, a distal end 50, a length extending from the proximal end to the distal end, a top surface extending along the length of said elongated body (Fig. 2), and a bottom surface extending along the length of said elongated body (Fig. 2), wherein said elongated body has dimensions that are calculated using the equation T/LN<(4*σ)/(πE), where T is the thickness of said elongated body, LN is the length of the neutral axis of said elongated body, σ is the yield strength of said elongated body, and E is the Young's modulus of said elongated body (in col. 3, lines 45-50 Sardelis discloses the needle is made from stainless steel type AISI 455. According to OnlineMetals.com, accessed on July 25, 2021, stainless steel type AISI 455 has yield strength of 1634 MPa and Modulus of Elasticity or Young’s modulus of 200 GPa (200,000 MPa). In col. 3, lines 15-16 and 21-23 Sardelis discloses the length of the needle is from about 6 mm to about 65 mm and the height or thickness between the top and bottom flat surfaces as shown in Fig. 2 is from about 0.14 mm to about 1.4 mm. If E= 200,000 MPa and yield strength is 1634 MPa then (4*σ)/(πE) equal to 0.010. If a needle of Sardelis has a thickness of 0.3 mm and a length of 40 mm then the expression T/LN is 0.0075, which is less than 0.010. Thus, the needle with a thickness of 0.3 mm and a length of 40 mm is satisfied the equation above. Examiner 

Referring to claim 2, Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises stainless steel (col. 3, lines 45-50).

Referring to claim 3, Sardelis discloses the elastic suture needle as claimed in claim 2, wherein said stainless steel is selected from the group of stainless steels consisting of martensitic stainless steels, austenitic stainless steels, martensitic-aged (mar-aged) stainless steels, and stainless steels sold under the registered trademark ETHALLOY Needle Alloy (col. 3, lines 45-50).

Referring to claim 4, Sardelis discloses the elastic suture needle as claimed in claim 1, further comprising a suture attachment barrel 65 (Fig. 1) proximal to the proximal end of said elongated body and a tip distal to the distal end of said elongated body. 

Referring to claim 5, Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said top surface of said elongated body includes a flat top surface that extends along the length of said elongated body, and wherein said bottom surface of said elongated body include a flat bottom surface that extends along the length of said elongated body (Figs. 1-2). 

Referring to claim 6, Sardelis discloses the elastic suture needle as claimed in claim 5, wherein the thickness T of said elongated body is a distance between said flat top surface of said elongated body and said flat bottom surface of said elongated body (Fig. 2). 

Referring to claim 7, Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body is curved with said top surface of said elongated body defining a concave aspect of said curved elongated body and said bottom surface defining a convex aspect of said curved elongated body (Figs. 1-2 show the bottom surface face, see lead line 20 as shown in Fig. 1, forms a convex surface and the top surface forms a concave surface, which is opposite of the lead line 20 as shown in Fig. 1). 

Referring to claim 8, Sardelis discloses the elastic suture needle as claimed in claim 1, wherein said elongated body comprises martensitic-aged stainless steel having a yield strength of about 1500-2200 MPa and a Young's modulus of about 200-205 GPa (see rejection of claim 1 above). 

Referring to claim 9, Sardelis discloses an elastic suture needle 10 (Figs. 1-2) comprising an elongated stainless steel body 20 having a proximal end 65, a distal end 50, a length extending from the proximal end to the distal end, a flat top surface extending along the length of said elongated stainless steel body (Fig. 2. Col. 3, lines 45-50 discloses needle is made from martensitic stainless steel 455), and a flat bottom N<(4*σ)/(πE), where T is the thickness defined as a distance from said flat top surface to said flat bottom surface of said elongated stainless steel body, LN is the length of the neutral axis of said elongated stainless steel body, σ is the yield strength of said elongated stainless steel body, and E is the Young's modulus of said elongated stainless steel body (see rejection of claim 1 above). 

Referring to claim 10, Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elongated stainless steel body 20 is curved with said flat top surface of said elongated stainless steel body defining a concave aspect of said curved elongated body and said flat bottom surface of said elongated stainless steel body defining a convex aspect of said curved elongated body (Figs. 1-2 show the bottom surface face, see lead line 20 as shown in Fig. 1, forms a convex surface and the top surface forms a concave surface, which is opposite of the lead line 20 as shown in Fig. 1). 

11. The elastic suture needle as claimed in claim 9, wherein said stainless steel is selected from the group of stainless steels consisting of martensitic stainless steels, austenitic stainless steels, martensitic-aged (mar-aged) stainless steels, and stainless steels sold under the registered trademark ETHALLOY Needle Alloy (col. 3, lines 45-50).

Referring to claim 12, Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elongated body comprises martensitic-aged stainless steel having a yield strength of about 1500-2200 MPa and a Young's modulus of about 200-205 GPa (see rejection of claim 1 above). 

Referring to claim 13, Sardelis discloses the elastic suture needle as claimed in claim 9, wherein said elastic suture needle comprises: a tip located 50 (Fig. 1) at a distal-most end of said elongated stainless steel body; a suture attachment barrel 65 (Fig. 1) located at a proximal-most end of said elongated stainless steel body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN V NGUYEN/Primary Examiner, Art Unit 3771